DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the heat sink 108” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “resin layer and/or a thermal prepreg”, and the claim also recites “in particular filled with AlN or AlO particles…in particular between 2W/mk and 30W/mk” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	
 	Additionally regarding claims 4-6 and 11-12, the phrase “in particular” is considered indefinite as it appears to be used in relation to broad followed by narrow range within the same claim. Revision of the claim is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. (US PG. Pub. 2019/0355644).

Regarding claim 1 – Zhong teaches a component carrier (fig. 1, see components 30 therein a carrier), comprising: a stack (stack having components 30 therein) comprising at least one electrically conductive layer structure (20/38 [paragraph 0042] Zhong states, “wiring layer 20”) and/or at least one electrically insulating layer structure (19 [paragraph 0047] Zhong states, “organic insulating medium 19”); a component (30 [paragraph 0048] Zhong states, “IGBT chips 30”) embedded in the stack (see fig. 1); a first thermally conductive block (28 [paragraph 0041] Zhong states, “heat conductive metal plate 28”) above and thermally connected (through solder paste 26) with the component (30); and a second thermally conductive block (16 [paragraph 0047] Zhong states, “ceramic heat dissipation element 16”) below and thermally coupled with the component (30); wherein heat generated by the component (30) during operation is removed via at least one of the first thermally conductive block (28) and the second thermally conductive block (16 [paragraph 0023] Zhong states, “heat generated by the IGBT chip can be timely dissipated through the heat dissipation base plate and the heat conductive metal plate”).

Regarding claim 2 – Zhong teaches the component carrier according to claim 1, wherein at least one of the first (fig. 1, 28) and the second (16) thermally conductive blocks is electrically conductive ([paragraph 0041] Zhong states, “heat conductive metal plate 28”) and connected (through collector terminal 31) to the component (30) for transmitting electric signals ([paragraph 0055] Zhong states, “the collector terminal 31 can be electrically connected to wiring layer 40 through the heat conductive metal plate 28”) between the component (28) and said at least one of the first (28; signals will pass through the collector terminal 31 to the metal plate 28) and the second thermally conductive blocks.

Regarding claim 3 – Zhong teaches the component carrier according to claim 1, wherein at least one of the first (fig. 1, 28) and the second (16) thermally conductive blocks is embedded in the electrically insulating layer structure (19) of the stack, and wherein a main surface of at least one of the first and the second thermally conductive blocks is thermally coupled to an environment of the stack (figure 1 shows the first and second thermally conductive block show surfaces being coupled within the stack and is considered to be “coupled to an environment of the stack).

Regarding claim 4 – Zhong teaches the component carrier according to claim 1, wherein at least one electrically insulating layer (fig. 1, uppermost electrically insulating layer 19) of the at least one electrically insulating layer structure (19) is arranged above the first thermally conductive block (28), wherein the at least one electrically insulating 

Regarding claim 8 – Zhong teaches the component carrier according to claim 1, further comprising: at least one further thermally conductive block (fig. 1, 17 [paragraph 0039] Zhong states, “ceramic element 17”) placed side by side with at least one of the first thermally conductive block and the second thermally conductive block (16; claimed structure shown in figure 1).

Regarding claim 9 – Zhong teaches the component carrier according to claim 1, wherein at least one electrically insulating layer (fig. 1, 19) of the at least one electrically insulating layer structure has a cavity (cavity having the first thermally conductive block 28 therein) accommodating the first thermally conductive block (28).

Regarding claim 10 – Zhong teaches the component carrier according to claim 1, wherein at least one electrically insulating layer (fig. 1, 19) of the at least one electrically insulating layer structure has a further cavity (cavity having the second thermally conductive block 16 therein) accommodating the second thermally conductive block (16).



Regarding claim 14 – Zhong teaches the method according to claim 13, wherein the electrically insulating layer structure (fig. 1, 37 & 19) comprises a top insulating layer structure (37), in particular comprises a thermally conductive prepreg ([paragraph 0042] Zhong states, “fiberglass plate 37”) or resin ([paragraph 0047] Zhong states, “The organic insulating medium 19 may be the polypropylene, the silane or the epoxy resin”), 

Regarding claim 15 – Zhong teaches the method according to claim 13, wherein at least one of the first thermally conductive block (fig 1, 28) and the second thermally conductive block (16) is thermally coupled relative to the component (30) by ultrasound bonding, sintering, soldering ([paragraph 0049] Zhong states, “IGBT chip 30 is mounted onto the heat conductive metal plate 28 through the piece of solder paste 26”) or attachment through adhesive layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et a. in view of Vasoya et al. (US PG. Pub. 2002/0157859).

Regarding claim 5 – Zhong teaches the component carrier according to claim 4, but fails to teach wherein the electrically insulating layer comprises a resin layer and/or a thermal prepreg, in particular filled with AIN or AlO particles, having a thermal conductivity in particular between 2 W/mK and 30 W/mK.
 	Vasoya teaches an electrically insulating layer (fig. 1, 20 [paragraph 0023] Vasoya states, “first layer of prepreg 20 and a second layer of prepreg 22”) wherein the electrically insulating layer comprises a resin layer and/or a thermal prepreg, in particular filled with AIN or AlO particles ([paragraph 0029] Vasoya states, “other prepregs such as FR-4, polyimide, teflon, ceramics, GIL, Gtek or high frequency circuit materials manufactured by Rogers Corporation that include additives such as aluminum oxide”), having a thermal conductivity in particular between 2 W/mK and 30 W/mK ([paragraph 0029] Vasoya states, “the first and second prepreg layers are constructed from a dielectric material having a dielectric constant less 4.0 at 1 Mhz and a thermal conductivity greater than 2.0 W/m.K”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an electrically insulating layer as taught by Zhong with the electrically insulating layer comprising a resin or thermal prepreg filled with AlO having a thermal conductivity between 2W.mK and 30W/mK as taught by Vasoya because Vasoya states, “Use of prepreg layers that have a thermal conductivity that is less than 1.25 W/m.K can reduce the ability of the PWB to conduct heat away from its surface” [paragraph 0029]. 

s 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et a. in view of Usui et al. (US PG. Pub. 2013/0181228).

Regarding claim 6 – Zhong teaches the component carrier according to claim 1, but fails to teach wherein the component carrier further comprising: a heat sink connected to an upper main surface of the stack, in particular to said electrically insulating layer structure or said first thermally conductive block.
 	Usui teaches a component carrier (fig. 3, 100) wherein the component carrier (100) further comprising: a heat sink ([paragraph 0083] Usui states, “a cooler (not shown; in other words, heat sink) is mounted onto each of the exposed surface 221 of the foil-attached insulating member 230”) connected to an upper main surface of the stack, in particular to said electrically insulating layer structure (230; claimed structure shown in figure 3) or said first thermally conductive block.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an electrically insulating layer structure as taught by Zhong with a heat sink mounted onto the electrically insulating layer structure as taught by Usui because this additional heat dissipation structure will further radiate heat and prevent overheating of the component.

Regarding claim 12 – Zhong teaches the component carrier according to claim 1, wherein the component (fig. 1, 30) is a semiconductor chip, in particular a power semiconductor chip, more particularly one of the group consisting of an IGBT 
 	Zhong does not teach wherein the component in particular consist of one of the group consisting of further gallium-based compounds, in particular one of gallium nitrides and gallium oxides, and further silicon-based compounds, in particular one of silicon carbides and silicon oxides.
 	Usui teaches wherein the component (fig. 17, 120i) in particular consist of one of the group consisting of further gallium-based compounds, in particular one of gallium nitrides and gallium oxides, and further silicon-based compounds, in particular one of silicon carbides ([paragraph 0181] Usui states, “the semiconductor chips 120i and 120j are chips of metal oxide semiconductor field effect transistor (MOSFET) made of silicon carbide (SiC).”) and silicon oxides.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an IGBT component as taught by Zhong with the component being a silicon carbide as taught by Usui because silicon carbide material can operate at high temperatures, high current density and reduced switching loss.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Tsukada et al. (US PG. Pub. 2010/0027228).

Regarding claim 7 – Zhong teaches the component carrier according to claim 1, wherein said electrically insulating layer structure (fig. 1, 19/37 & 51) of the stack 
 	Zhong does not teach wherein a thickness of said electrically insulating layer structure is at least 100 um.
	Tsukada teaches a component carrier (fig. 1) having an electrically insulating layer structure (101 [paragraph 0081] Tsukada states, “insulating board 101”) wherein a thickness of said electrically insulating layer structure is at least 100 um ([paragraph 0081] Tsukada states, “insulating board 101, a resin board may be used, which is obtained by impregnating a glass cross having a thickness in a range of, for example, "0.1 to 1.0 mm" with a BT (bismaleimide triazine) resin or an epoxy resin and curing the resultant”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an electrically insulating layer structure as taught by Zhong with the electrically insulating layer structure has a thickness of at least 100um as taught by Tsukada because this thickness will prevent moisture and dust from entering within the component carrier as well as add rigidity to the overall structure.

Regarding claim 11 – Zhong teaches the component carrier according to claim 1, further comprising: a planar electrically conductive layer (fig. 1, 20 [paragraph 0040] Zhong states, “wiring layer 20”) between the component (30) and at least one of the first thermally conductive block and the second thermally conductive block (16).

 	Tsukada teaches a component carrier (figs. 2-3) having a planar electrically conductive layer (fig. 3, 111 [paragraph 0081] Tsukada states, “conductor patterns 11 and 112”) wherein the planar electrically conductive layer (111) is in particular thicker than 35 um ([paragraph 0081] Tsukada states, “the thickness of the wiring line that is provided on the printed wiring board 11 (film thickness of the conductor patterns 111 and 112) is preferably in a range of "100 to 250 .mu.m" ”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a planar electrically conductive layer as taught by Zhong with the planar electrically conductive layer being thicker than 35 um as taught by Tsukada because a thicker wiring layer will allow more current/power to flow within the system. Thicker wirings provide more reliable connections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Funakoshi et al. (US Patent 7547966) discloses a power semiconductor module.
Lam et al. (US PG. Pub. 2019/0198424) discloses a power module with built-in power device and double-sided heat dissipation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847